DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final submission, filed on 12/28/2021, in response to claims 1-3, 5-6, 8, and 11-15 rejection from the final office action (10/28/2021), by cancelling claims 13 and 15 for 112d issues is entered and argument will be addressed below.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
In regarding to 35 USC 103 rejection over Bai ‘802 and Sanuy ‘726, Applicants argue that 
A) ‘802 does not teach “a sum of widths of the half-etched portions of each unit element and its adjacent unit element is greater than or equal to 0.5 mm” because there  is no way to tell the width of the half-width portion of protrusion 31, see page 7.
This argument is found not persuasive.
The cited limitation is “a sum of widths of the half-etched portions of each unit element and its adjacent unit element is greater than or equal to 0.5 mm”, this limitation is not the width of each half-etched portion, this is a distance between two “adjacent“ units, which include the twice the width of the protrusion 31 plus D2. One protrusion has width 1 to 1.5 mm already larger than 0.5 mm. 
wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least 10 [Symbol font/0x6D]m“ because protrusion cannot function as both the material reserve portion and a part of the half-etched portion at the same time, having the relationship of thickness H1 and H2, see the middle of page 8.
This argument is found not persuasive.
The examiner does not quite understand what Applicants’ argument is. With a thickness of 150 [Symbol font/0x6D]m as taught by ‘726 and the groove 201 is one-half of a thickness of the mask plate 2 of ‘802, the protrusion 31 (above the half-etched portion) has a thickness of 75 [Symbol font/0x6D]m and the half-etched portion has a thickness of 75 [Symbol font/0x6D]m. H1 is 150 [Symbol font/0x6D]m and H2 is 75 [Symbol font/0x6D]m. The examiner does not understand why Applicants would say that protrusion function as the material reserve portion and a part of the half-etched portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716